     Case 1:18-mc-00013-EGS-RMM Document 49 Filed 07/20/20 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


 IN RE:

 APPLICATION OF PATOKH CHODIEV AND                        Case No. 1:18-mc-13-EGS-RMM
 INTERNATIONAL MINERAL RESOURCES B.V.
 FOR AN ORDER TO TAKE DISCOVERY
 PURSUANT TO 28 U.S.C. § 1782


                           CABLE NEWS NETWORK, INC.’S
                       NOTICE OF SUPPLEMENTAL AUTHORITY

       Still pending before the Court is the motion to intervene in this matter filed by Cable

News Network, Inc. (“CNN”) on January 23, 2019, for the limited purpose of seeking access to

certain judicial records that have been filed under seal or otherwise not been made available on

the public docket (the “Sealed Records”). Dkt. 36. As CNN demonstrated in its initial motion,

the Sealed Records are subject to public access pursuant to both the First Amendment and

common law. See generally id. No party opposed this requested relief when CNN filed its

motion nearly a year and a half ago, or since.

       CNN now respectfully submits as supplemental authority in this matter the D.C. Circuit’s

decision in Leopold v. United States, No. 18-5276, 2020 U.S. App. LEXIS 21026 (D.C. Cir. July

7, 2020), a copy of which is attached hereto for the Court’s convenience. As the D.C. Circuit

reaffirmed, “[t]he common-law right of public access to judicial records is a fundamental

element of the rule of law, important to maintaining the integrity and legitimacy of an

independent Judicial Branch. At bottom, it reflects the antipathy of a democratic country to the

notion of ‘secret law,’ inaccessible to those who are governed by that law.” Id. at *10-11

(citations and internal marks omitted). Moreover, “[t]here is no doubt that . . . court orders

themselves are judicial records. Court decisions are the quintessential business of the public’s

                                                 1
     Case 1:18-mc-00013-EGS-RMM Document 49 Filed 07/20/20 Page 2 of 3




institutions. And the issuance of public opinions is core to the transparency of the court’s

decisionmaking process.” Id. at *13 (citations and internal marks omitted). “The same is true of

applications for such orders and their supporting documents (e.g., accompanying affidavits).” Id.

       This ruling directly bears on the Sealed Records at issue here. In particular, CNN has

requested access to a January 24, 2018 ex parte motion for an order permitting Patokh Chodiev

and International Mineral Resources B.V. to issue subpoenas for depositions of and documents

from Joseph Szlavik and Rinat Akhmetshin (Dkt. 1) and a February 5, 2018 order granting that

motion (Dkt. 4). Under Leopold, these records – and the other filings that CNN seeks to unseal –

are squarely subject to the common law access right and should be made public.

       For these reasons and those set forth in CNN’s memorandum of points and authorities,

CNN once again requests that the Court grant CNN’s motion to intervene and order that all the

Sealed Records be unsealed and placed on the public docket.

      Dated: July 20, 2020                 Respectfully submitted,

                                           BALLARD SPAHR LLP

                                           /s/ Charles D. Tobin
                                           Charles D. Tobin (#455593)
                                           Maxwell S. Mishkin (#1031356)
                                           1909 K Street NW, 12th Floor
                                           Washington, DC 20006
                                           Telephone: (202) 661-2200
                                           Fax: (202) 661-2299
                                           tobinc@ballardspahr.com
                                           mishkinm@ballardspahr.com

                                           Counsel for Proposed Intervenor
                                           Cable News Network, Inc.




                                                 2
     Case 1:18-mc-00013-EGS-RMM Document 49 Filed 07/20/20 Page 3 of 3




                                CERTIFICATE OF SERVICE

       I hereby certify that, on this date, I caused the foregoing to be filed and served

electronically via the Court’s ECF System upon counsel of record.


       Dated: July 20, 2020                           /s/ Charles D. Tobin
                                                      Charles D. Tobin




                                                 3
